Case: 13-1320    Document: 3     Page: 1   Filed: 08/02/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 PATRICIA SCHEIER,
                  Plaintiff-Appellant,
                            v.
  LAWYERS TITLE INSURANCE CORPORATION
  AND FIDELITY NATIONAL TITLE INSURANCE
                 COMPANY,
             Defendants-Appellees.
                __________________________

                        2013-1320
                __________________________

   Appeal from the United States District Court for the
Eastern District of Pennsylvania in No. 11-CV-0617,
Judge Anita B. Brody.
                __________________________

     Before RADER, Chief Judge, BRYSON and WALLACH,
                    Circuit Judges.

BRYSON, Circuit Judge.
                         ORDER
    The court considers whether this appeal should be
dismissed.
    Patricia Scheier appeals from an order of the United
States District Court for the Eastern District of Pennsyl-
Case: 13-1320        Document: 3    Page: 2     Filed: 08/02/2013




PATRICIA SCHEIER V. LAWYERS TITLE INSURANCE                   2


vania entering judgment in favor of defendants in a case
arising under the Americans with Disabilities Act. This
court is a court of limited jurisdiction, and does not have
jurisdiction over this appeal.
   Because the United States Court of Appeals for the
Third Circuit has already received and docketed the
matter, dismissal is appropriate.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The appeal is dismissed.
      (2) Each side shall bear its own costs.

                                   FOR THE COURT


                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk

s26